Citation Nr: 1528635	
Decision Date: 07/02/15    Archive Date: 07/15/15

DOCKET NO.  07-38 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a right knee condition, to include arthritis. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1989 to February 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The Veteran testified at a personal hearing before a Decision Review Officer in February 2010, a transcript of which has been associated with the claims file.

In August 2014, the Board remanded the case for further development, to include obtaining a VA opinion.  As discussed below, the Board finds that there was not substantial compliance with its August 2014 remand directives; thus, it may not proceed with a decision at this time.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Therefore any future consideration of the Veteran's claim should take into account the existence of the electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).   VA will notify the Veteran if further action is required.


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the issue on appeal.

The Veteran contends that his current right knee condition is the result of a knee injury he sustained during active military service.  During the February 2010 DRO hearing, the Veteran indicated that his right knee starting hurting while in service and that he went to sick call "a couple of times" for his knee pain.  

On a January 1989 report of medical history, the Veteran did not report any prior injury or condition related to the right knee.  On the corresponding service enlistment physical, the Veteran's lower extremities were noted as clinically normal.  Service treatment records show that in June 1990 the Veteran was treated for right knee pain.  The Veteran reported that he had an operation on his right knee nine years before due to a bicycle accident.  The examiner noted an "old fading scar over knee."  X-rays of the right knee revealed no abnormalities.  On his December 1991 separation report of medical history, the Veteran reported swollen or painful knees.  In the Physician's Summary section of the report, the examiner noted a history of arthralgia in the knees.  On the Veteran's December 1991 separation examination, the Veteran's lower extremities were evaluated as clinically normal.  

Post-service VA and private treatment records are silent for complaints or treatment related to a right knee condition.  A September 2001 private treatment record shows that the Veteran had "arthritic discomforts and pain," but no specific body part was identified and no diagnosis was made.

On VA general examination in October 2006, the Veteran complained of episodic right knee locking and pain for 4 to 5 years.  The Veteran reported that he banged his right knee approximately 10 years earlier and that it became swollen.  He also stated that as a child he injured his right knee while riding a bicycle and that he had a scar, but he denied any surgery or injections.  On examination, the Veteran had tenderness and limited range of motion of the right knee.  An X-ray of the right knee showed minimal narrowing of the femorotibial joint.  The examiner diagnosed the Veteran with degenerative arthritis of the femorotibial joints of the right knee.  However, the examiner did not provide a medical opinion regarding the etiology of the Veteran's right knee condition.

In September 2011, the Board remanded this case for an additional VA examination, which the Veteran was afforded in October 2012.  The examiner indicated that the only knee condition the Veteran had been diagnosed with was a right knee strain in 1991.  The Veteran reported that while stationed at Fort Eustis, Virginia, he began to have increasing pain and locking to his knees.  He indicated that he would take Motrin and other NSAIDs for the pain.  The Veteran reported that since discharge, he uses topical joint balm and over-the-counter pain relievers, but he denied any other specific treatment.  He reported flare-ups of intermittent right knee pain.  The examiner indicated that X-rays of the knees showed arthritis of the left knee, but not the right knee.  In November 2012, a VA physician reviewed the claims file, including the October 2012 VA examination report, and opined that the Veteran's right knee condition was "consistent with the long standing consequences of a pre-existing right knee injury."

As discussed by the Board in its August 2014 remand, the November 2012 VA opinion is inadequate because it has not been established that the Veteran had a preexisting right knee disability upon entrance into service.  Applicable law and regulations provide that every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  See 38 U.S.C.A. §§ 1111; 38 C.F.R. § 3.304(b).  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b).  In this case, there was no pre-existing right knee disability noted on the January 1989 enlistment examination report.

If a condition is not noted upon entrance into service, then to rebut the presumption of soundness at service entrance VA must show by clear and unmistakable evidence both that there was a pre-existing condition and that it was not aggravated during or by the Veteran's service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-2003 (July 16, 2003).  To satisfy this second-prong requirement for rebutting the presumption of soundness, the government must show by clear and unmistakable evidence either that there was no increase in disability during service or that any increase in disability was "due to the natural progression" of the condition.  Joyce v. Nicholson, 443 F.3d 845, 847 (Fed. Cir. 2006).  Where the government fails to rebut the presumption of soundness under section 1111, the Veteran's claim must be considered one for service incurrence or direct service connection.  See Wagner, 370 F.3d at 1094-1096 (indicating that, in cases where the presumption of soundness cannot be rebutted, the effect is that claims for service connection based on aggravation are converted into claims for service connection based on service incurrence).

In light of the deficiencies in the November 2012 VA opinion, the Board remanded the case in August 2014 for an addendum opinion.  The Board directed that the claims file be returned to the same physician who provided the November 2012 VA medical opinion, or to another appropriately qualified physician, for an opinion as to whether there is clear and unmistakable evidence that a right-knee disability pre-existed service, and, if so, whether there is clear and unmistakable evidence that any pre-existing right knee disability was not aggravated during service.

In September 2014, the claims file was forwarded to the October 2012 VA examiner for the requested addendum opinion.  After reviewing the claims file, the examiner opined that "there appears to be clear and unmistakable evidence that a right knee disability pre-existed military service."  The examiner based this conclusion on the Veteran's June 1990 statement that he had a knee operation nine years before service and the Veteran's November 2006 statements that he injured his knee while riding a bicycle prior to service.  The examiner also opined that it was less likely as not that the Veteran's pre-existing right knee condition was aggravated beyond normal progression.  The examiner based this conclusion on the October 2012 VA examination showing a diagnosis of a right knee strain and negative x-rays.  

Upon review, it is clear that the examiner issuing the September 2014 opinion did not adequately address all of the questions specified in the August 2014 Board remand.  The September 2014 VA examiner continued to use the incorrect (i.e., at least as likely as not) legal standard in preparing the addendum opinion, rather than the clear and unmistakable evidence of non-aggravation standard (whether a preexisting right knee disorder was clearly and unmistakably not aggravated by service).  Thus, a remand is required to ensure compliance with the Board's August 2014 remand.  See Stegall, 11 Vet. App. at 271.

The Board notes that the language "less likely as not" does not equate to "clear and unmistakable" evidence that a right knee disability was not aggravated.  Clear and unmistakable evidence means that the evidence "cannot be misinterpreted and misunderstood, i.e., it is undebatable."  Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009) (citing Vanerson v. West, 12 Vet. App. 254, 258-59 (1999)); see also Horn v. Shinseki, 25 Vet. App. 231, 235 (2012).  The clear-and-unmistakable-evidence standard is an "onerous" one.  Laposky v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. Derwinski, 1 Vet. App. 228, 232 (1991)); see also Vanerson, 12 Vet. App. at 263 (Nebeker, C.J., concurring in part and dissenting in part) ("[O]nly an inference that is iron clad and copper riveted can be 'unmistakable.'").

The record also suggests that there may be relevant VA treatment records that have not been associated with the claims file.  In this regard, the AOJ obtained VA treatment records from the Montgomery VA Medical Center (VAMC) dated from June 2003 to June 2014.  However, in a May 2006 statement, the Veteran indicated that he underwent a Gulf War Health Registry examination at the Montgomery VAMC in July 1997.  Additionally, during the February 2010 DRO hearing, the Veteran reported that he first started going to the Montgomery VAMC in 1995.  Upon remand, the RO should attempt to locate any outstanding VA treatment records from the Montgomery VAMC and associate them with the claims file.  See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992) (observing that any VA treatment records that have been generated up to and including the date of the Board's decision, whether or not filed in the appellant's claims folder, are in the constructive possession of the Board and must be considered).  Finally, as the record indicates that the Veteran receives ongoing VA and private treatment, updated treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the Veteran's claims file all outstanding VA treatment records from the Montgomery VAMC dated from 1995 to 2003, including the Gulf War Registry examination from July 1997, and any current VA treatment records dated from June 2014 to the present.  If no such records are located, that fact should be documented in the claims file.  The Veteran should also be afforded the opportunity to identify and submit any outstanding private treatment records relevant to his claim.

2. After all available records have been associated with the claims file, obtain a VA medical opinion from an examiner other than the October 2012/September 2014 examiner, to determine the etiology of the Veteran's right knee condition.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.  The entire claims file and a copy of this Remand must be made available to the reviewing examiner and the examiner shall indicate in the report that the claims file was reviewed. 

After reviewing the claims file, and if necessary examining the Veteran, the examiner should address the following:

(a) For each diagnosed right knee condition, to include right knee strain and degenerative arthritis of the femorotibial joints of the right knee, the physician should opine as to whether that disability clearly and unmistakably (i.e., highest degree of medical certainty) pre-existed military service.  

(b) If pre-existence is demonstrated clearly and unmistakably, the physician should then opine whether the disorder was clearly and unmistakably not aggravated (i.e., not permanently worsened beyond the natural progression of the disease) during military service.  If necessary, and to the extent possible, reconcile this opinion with service treatment records showing complaints and treatment relating to right knee symptoms and the Veteran's lay statements regarding onset and continuity of right knee symptoms. 

If it is found that there is clear and unmistakable evidence that the Veteran's right knee disability existed prior to service AND that there is clear and unmistakable evidence that the condition was not aggravated by service, the physician should clearly indicate the clear and unmistakable evidence supporting his/her conclusions.

(c) If, however, the physician cannot clearly and unmistakably determine that a right knee disability pre-existed military service, OR that any preexisting disability was not aggravated in service, the physician must take as conclusive fact that the Veteran's right knee was sound on entrance into the military.

After presuming such, the physician should then opine as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's currently diagnosed right knee disabilities are related to his active military service.  The physician should especially review and comment on service treatment records showing treatment for right knee pain and the Veteran's separation examination showing complaints of knee swelling, pain, and a history of arthralgia. 

The examiner should also specifically state whether it is at least as likely as not (i.e., 50 percent probability or greater) that the Veteran had arthritis of the right knee in service or within one year of his service discharge in February 1992.

The examiner's report must reflect consideration of the Veteran's entire documented medical history and assertions and all lay evidence, particularly the service treatment records documenting treatment for a right knee injury in June 1990, the December 1991 separation examination showing complaints of swollen or painful knees and a notation of arthralgia in knees, the October 2006 and October 2012 examination reports, and the Veteran's statements regarding right knee pain in service and since discharge.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

3. Thereafter, the RO/AMC must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinion to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

4. Following the completion of the foregoing, the RO/AMC should readjudicate the Veteran's claim.  If the claim is denied, supply the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



